 



 

Loan No. 33-0914451

 

PROMISSORY NOTE

 

$36,600,000.00 New York, New York   February 22, 2012

 

FOR VALUE RECEIVED, THE ENTITIES LISTED ON SCHEDULE I (individually and/or
collectively, as the context may require, “Borrower”), each a Delaware limited
liability company and each having an address at 405 Park Avenue, 15th Floor, New
York, New York 10022, hereby unconditionally promise to pay to the order of
WELLS FARGO BANK, NATIONAL ASSOCIATION, having an address at Wells Fargo Center,
1901 Harrison Street, 2nd Floor, MAC A0227-020, Oakland, California 94612
(together with its successors and/or assigns, “Lender”), or at such other place
as the holder hereof may from time to time designate in writing, the principal
sum of THIRTY-SIX MILLION SIX HUNDRED THOUSAND AND NO/100 DOLLARS
($36,600,000.00), or so much thereof as is advanced, in lawful money of the
United States of America, with interest thereon to be computed from the date of
this Note at the Interest Rate, and to be paid in accordance with the terms of
this Note and that certain Loan Agreement dated the date hereof between Borrower
and Lender (as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time, the “Loan Agreement”). All capitalized
terms not defined herein shall have the respective meanings set forth in the
Loan Agreement.

 

ARTICLE 1: PAYMENT TERMS

 

Borrower agrees to pay the principal sum of this Note and interest on the unpaid
principal sum of this Note from time to time outstanding at the rates and at the
times specified in Article 2 of the Loan Agreement and the outstanding balance
of the principal sum of this Note and all accrued and unpaid interest thereon
shall be due and payable on the Maturity Date.

 

ARTICLE 2: DEFAULT AND ACCELERATION

 

The Debt shall without notice become immediately due and payable at the option
of Lender upon the occurrence and during the continuance of any Event of
Default.

 

ARTICLE 3: LOAN DOCUMENTS

 

This Note is secured by the Security Instrument and the other Loan Documents.
All of the terms, covenants and conditions contained in the Loan Agreement, the
Security Instrument and the other Loan Documents are hereby made part of this
Note to the same extent and with the same force as if they were fully set forth
herein. In the event of a conflict or inconsistency between the terms of this
Note and the Loan Agreement, the terms and provisions of the Loan Agreement
shall govern.

 

 

 

 

ARTICLE 4: SAVINGS CLAUSE

 

Notwithstanding anything to the contrary, (a) all agreements and communications
between Borrower and Lender are hereby and shall automatically be limited so
that, after taking into account all amounts deemed interest, the interest
contracted for, charged or received by Lender shall never exceed the Maximum
Legal Rate, (b) in calculating whether any interest exceeds the Maximum Legal
Rate, all such interest shall be amortized, prorated, allocated and spread over
the full amount and term of all principal indebtedness of Borrower to Lender,
and (c) if through any contingency or event, Lender receives or is deemed to
receive interest in excess of the Maximum Legal Rate, any such excess shall be
deemed to have been applied toward payment of the principal of any and all then
outstanding indebtedness of Borrower to Lender, or if there is no such
indebtedness, shall immediately be returned to Borrower.

 

ARTICLE 5: NO ORAL CHANGE

 

This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.

 

ARTICLE 6: WAIVERS

 

Borrower and all others who may become liable for the payment of all or any part
of the Debt do hereby severally waive presentment and demand for payment, notice
of dishonor, notice of intention to accelerate, notice of acceleration, protest
and notice of protest and non-payment and all other notices of any kind, except
for any notices expressly required pursuant to the Loan Documents. No release of
any security for the Debt or extension of time for payment of this Note or any
installment hereof, and no alteration, amendment or waiver of any provision of
this Note, the Loan Agreement or the other Loan Documents made by agreement
between Lender or any other Person shall release, modify, amend, waive, extend,
change, discharge, terminate or affect the liability of Borrower or any other
Person who may become liable for the payment of all or any part of the Debt
under this Note, the Loan Agreement or the other Loan Documents. No notice to or
demand on Borrower shall be deemed to be a waiver of the obligation of Borrower
or of the right of Lender to take further action without further notice or
demand as provided for in this Note, the Loan Agreement or the other Loan
Documents. If Borrower is a partnership or limited liability company, the
agreements herein contained shall remain in force and be applicable,
notwithstanding any changes in the individuals comprising the partnership or
limited liability company, and the term “Borrower,” as used herein, shall
include any alternate or successor partnership or limited liability company, but
any predecessor partnership or limited liability company and their partners or
members shall not thereby be released from any liability. If Borrower is a
corporation, the agreements contained herein shall remain in full force and be
applicable notwithstanding any changes in the shareholders comprising, or the
officers and directors relating to, the corporation, and the term “Borrower,” as
used herein, shall include any alternative or successor corporation, but any
predecessor corporation shall not be relieved of liability hereunder. Nothing in
the foregoing sentence shall be construed as a consent to, or a waiver of, any
prohibition or restriction on transfers of interests in such partnership,
limited liability company or corporation, which may be set forth in the Loan
Agreement, the Security Instrument or any other Loan Document.

 

-2-

 

 

ARTICLE 7: TRANSFER

 

Upon the transfer of this Note, Borrower hereby waiving notice of any such
transfer, Lender may deliver all the collateral mortgaged, granted, pledged or
assigned pursuant to the Loan Documents, or any part thereof, to the transferee
who shall thereupon become vested with all the rights herein or under applicable
law given to Lender with respect thereto, and Lender shall thereafter forever be
relieved and fully discharged from any liability or responsibility in the
matter; but Lender shall retain all rights hereby given to it with respect to
any liabilities and the collateral not so transferred.

 

ARTICLE 8: EXCULPATION

 

The provisions of Article 13 of the Loan Agreement are hereby incorporated by
reference into this Note to the same extent and with the same force as if fully
set forth herein.

 

ARTICLE 9: GOVERNING LAW

 

(A)      THIS NOTE WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY BORROWER
AND ACCEPTED BY LENDER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF THIS NOTE
WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A
SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS NOTE
AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT LAWS) AND
ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE FULLEST EXTENT
PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY
CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS NOTE AND
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW.

 

(B)      ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING
OUT OF OR RELATING TO THIS NOTE MAY AT LENDER’S OPTION BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND BORROWER WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND APPOINT:

 

-3-

 

 

TIMOTHY FITZGERALD
C/O BOND, SCHOENECK & KING, PLLC
350 LINDEN OAKS, SUITE 310
ROCHESTER, NEW YORK 14625

 

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE
SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND
(III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES
TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR.

 

ARTICLE 10: NOTICES

 

All notices or other written communications hereunder shall be delivered in
accordance with Article 14 of the Loan Agreement.

 

[NO FURTHER TEXT ON THIS PAGE] 

 

-4-

 

 

IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and year
first above written.

 

  BORROWER:       ARC3 FETULOK001, LLC, a Delaware limited
liability company       By: /s/William M. Kahane   Name: William M. Kahane  
Title: President       ARC3 FEGNVNC001, LLC, a Delaware limited
liability company       By: /s/William M. Kahane   Name: William M. Kahane  
Title: President       ARC3 TSATNNJ001, LLC, a Delaware limited
liability company       By: /s/William M. Kahane   Name: William M. Kahane  
Title: President       ARC3 WGBYNOH01, LLC, a Delaware limited
liability company       By: /s/William M. Kahane   Name: William M. Kahane  
Title: President       ARC3 WGFFTKY01, LLC, a Delaware limited
liability company       By: /s/William M. Kahane   Name: William M. Kahane  
Title: President

 

 

 

 

  ARC3 WGGWDMS01, LLC, a Delaware limited
liability company       By: /s/William M. Kahane   Name: William M. Kahane  
Title: President         ARC3 WGASNSC01, LLC, a Delaware limited
liability company       By: /s/William M. Kahane   Name: William M. Kahane  
Title: President         ARC3 WGWTKAL01, LLC, a Delaware limited
liability company       By: /s/William M. Kahane   Name: William M. Kahane  
Title: President         ARC3 WGSPTLA01, LLC, a Delaware limited
liability company       By: /s/William M. Kahane   Name: William M. Kahane  
Title: President

  

  ARC3 DGMNVIN001, LLC, a Delaware limited
liability company       By: /s/William M. Kahane   Name: William M. Kahane  
Title: President

  

 

 



 

  ARC3 DGTRTAL001, LLC, a Delaware limited
liability company       By: /s/William M. Kahane   Name: William M. Kahane  
Title: President         ARC3 GSCRGCO001, LLC, a Delaware limited
liability company       By: /s/William M. Kahane   Name: William M. Kahane  
Title: President         ARC3 FDNTNND001, LLC, a Delaware limited
liability company       By: /s/William M. Kahane   Name: William M. Kahane  
Title: President         ARC3 FDFLATX001, LLC, a Delaware limited
liability company       By: /s/William M. Kahane   Name: William M. Kahane  
Title: President         ARC3 FDMADNE001, LLC, a Delaware limited
liability company       By: /s/William M. Kahane   Name: William M. Kahane  
Title: President

 

 

 

 

  ARC3 FDFTYND001, LLC, a Delaware limited
liability company       By: /s/William M. Kahane   Name: William M. Kahane  
Title: President         ARC3  FDRLAND001, LLC, a Delaware limited
liability company       By: /s/William M. Kahane   Name: William M. Kahane  
Title: President         ARC3 FDSTWOK001, LLC, a Delaware limited
liability company       By: /s/William M. Kahane   Name: William M. Kahane  
Title: President         ARC3 FDMTNSD001, LLC, a Delaware limited
liability company       By: /s/William M. Kahane   Name: William M. Kahane  
Title: President         ARC3 DGLMLIA01, LLC, a Delaware limited
liability company       By: /s/William M. Kahane   Name: William M. Kahane  
Title: President

 

 

 

 

  ARC3 DGHTNIA01, LLC, a Delaware limited
liability company       By: /s/William M. Kahane   Name: William M. Kahane  
Title: President         ARC3 DGABTTX01, LLC, a Delaware limited
liability company       By: /s/William M. Kahane   Name: William M. Kahane  
Title: President

 

 

 

 

SCHEDULE I

BORROWERS

ARC3 FETULOK001, LLC

ARC3 FEGNVNC001, LLC

ARC3 TSATNNJ001, LLC

ARC3 WGBYNOH01, LLC

ARC3 WGFFTKY01, LLC

ARC3 WGGWDMS01, LLC

ARC3 WGASNSC01, LLC

ARC3 WGWTKAL01, LLC

ARC3 WGSPTLA01, LLC

ARC3 DGMNVIN001, LLC

ARC3 DGTRTAL001, LLC

ARC3 GSCRGCO001, LLC

ARC3 FDNTNND001, LLC

ARC3 FDFLATX001, LLC

ARC3 FDMADNE001, LLC

ARC3 FDFTYND001, LLC

ARC3 FDRLAND001, LLC

ARC3 FDSTWOK001, LLC

ARC3 FDMTNSD001, LLC

ARC3 DGLMLIA01, LLC

ARC3 DGHTNIA01, LLC
ARC3 DGABTTX01, LLC

 

 

 

 

ADDENDUM TO NOTE
(TEXAS)

 

The term “Maximum Rate” shall mean the highest lawful rate of interest
applicable to this Note. In determining the Maximum Rate, due regard shall be
given to all payments, fees, charges, deposits, balances and agreements which
may constitute interest or be deducted from principal when calculating interest.
If Chapter 303 of the Finance Code, Vernon’s Texas Civil Statutes, is applicable
to this Note, and applicable state or federal law does not permit a higher
interest rate, the “weekly ceiling” (as defined in Chapter 303 of the Finance
Code, Vernon’s Texas Civil Statutes) shall be the interest rate ceiling
applicable to this Note and shall be the basis for determining the Maximum Rate.
If applicable state or federal law allows a higher interest rate or federal law
preempts the state law limiting the rate of interest, then the foregoing
interest rate ceiling shall not be applicable to this Note. If the Maximum Rate
is increased by statute or other governmental action subsequent to the date of
this Note, then the new Maximum Rate shall be applicable to this Note from the
effective date thereof, unless otherwise prohibited by applicable law.

 

Interest on the unpaid principal balance of this Note shall be computed on the
basis set forth in the first paragraph of the first page of this Note (the
“Stated Rate”), but in no event shall the Stated Rate be greater than the
Maximum Rate described immediately above.

 

It is expressly stipulated and agreed to be the intent of the undersigned and
holder hereof (the “Noteholder”) at all times to comply with applicable law
governing the Maximum Rate or amount of interest payable on or in connection
with this Note and the Loan (or applicable United States federal law to the
extent that it permits the Noteholder to contract for, charge, take, reserve or
receive a greater amount of interest than under law of the state in which the
Premises is located). If the applicable law is ever judicially interpreted so as
to render usurious any amount called for under this Note or under the Security
Instrument or any other Loan Document, or contracted for, charged, taken,
reserved or received with respect to the Loan, or if acceleration of the
maturity of this Note or if any prepayment by the undersigned results in the
undersigned having paid any interest in excess of that permitted by law, then it
is the undersigned’s and the Noteholder’s express intent that all excess amounts
theretofore collected by the Noteholder be credited on the principal balance of
this Note (or, if this Note has been or would thereby be paid in full, refunded
to the undersigned), and the provisions of this Note, the Security Instrument
and the other Loan Documents immediately be deemed reformed and the amounts
thereafter collectible hereunder and thereunder reduced, without the necessity
of the execution of any new documents, so as to comply with applicable law, but
so as to permit the recovery of the fullest amount otherwise called for
hereunder and thereunder. The right to accelerate maturity of this Note does not
include the right to accelerate any interest which has not otherwise accrued on
the date of such acceleration, and the Noteholder does not intend to collect any
unearned interest in the event of acceleration. All sums paid or agreed to be
paid to the Noteholder for the use, forbearance or detention of the indebtedness
evidence hereby shall, to the extent permitted by applicable law be amortized,
prorated, allocated and spread throughout the full term of such indebtedness
until payment in full so that the rate or amount of interest on account of such
indebtedness does not exceed the Maximum Rate. Notwithstanding any provisions
contained in this Note, the Security Instrument or in any of the other Loan
Documents that permit the compounding of interest, including, without
limitation, any provision by which any accrued interest is added to the
principal amount of this Note, the total amount of interest that the undersigned
is obligated to pay and the Noteholder is entitled to receive with respect to
this Note shall not exceed the amount calculated on a simple (i.e.,
noncompounded) interest basis at the Maximum Rate on principal amounts actually
advanced to or for the account of the undersigned, including all current and
prior advances and any advances made pursuant to the Security Instrument or
other Loan Documents (such as for the payment of taxes, insurance premiums,
repairs and other expenses or costs).

 

 

 

 

THE UNDERSIGNED AND ALL OTHER MAKERS, SIGNERS, SURETIES, GUARANTORS AND
ENDORSERS OF THIS NOTE WAIVE DEMAND, PRESENTMENT, NOTICE OF DISHONOR, NOTICE OF
INTENT TO DEMAND OR ACCELERATE PAYMENT HEREOF, DILIGENCE IN THE COLLECTING,
GRACE, NOTICE AND PROTEST AND AGREE TO ONE OF MORE EXTENSIONS FOR ANY PERIOD OR
PERIODS OF TIME AND PARTIAL PAYMENTS, BEFORE OR AFTER MATURITY, WITHOUT
PREJUDICE TO THE HOLDER HEREOF. IF COLLECTION PROCEDURES ARE EVER COMMENCED, BY
ANY MEANS, INCLUDING LEGAL PROCEEDINGS OR THROUGH A PROBATE OR BANKRUPTCY COURT,
OR IF THIS NOTE IS PLACED IN THE HANDS OF ANY ATTORNEY FOR COLLECTION AFTER
DEFAULT OR MATURITY, THE UNDERSIGNED AGREES TO PAY ALL COSTS OF COLLECTION OR
ATTEMPTED COLLECTION, INCLUDING REASONABLE ATTORNEY’S FEES.

 

[NO FURTHER TEXT ON THIS PAGE]

 

 

